As filed with Securities and Exchange Commission on April 1, 2011 Registration Nos. 333-142084 811-21104 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Registration Statement under the Securities Act of 1933 || Pre-Effective Amendment No.|| Post-Effective Amendment No. 6 |X| and Registration Statement Under the Investment Company Act of 1940 Amendment No. 19|X| (Check appropriate box or boxes) Variable Annuity Account A (Exact Name of Registrant) First Security Benefit Life Insurance and Annuity Company of New York (Name of Depositor) 800 Westchester Ave., Suite 641 N, Rye Brook, New York 10573 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number: 1-800-355-4570 (Name and Address of Agent for Service): Chris Swickard, Associate General Counsel First Security Benefit Life Insurance and Annuity Company of New York One Security Benefit Place, Topeka, KS 66636-0001 It is proposed that this filing will become effective (check appropriate box) ||immediately upon filing pursuant to paragraph (b) |X|on April 18, 2011 pursuant to paragraph (b) ||60 days after filing pursuant to paragraph (a)(1) ||on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: |X|this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Interests in a separate account under individual flexible premium deferred variable annuity contracts. EXPLANATORY COMMENT The prospectuses and the statements of additional information included in Post-Effective Amendment No. 4 to the Registration Statement on Form N-4 (File No. 333-142084) filed on January 10, 2011 pursuant to paragraph (a)(1) of Rule 485 are incorporated herein by reference. PART C. OTHER INFORMATION ITEM 27. EXHIBITS PART C OTHER INFORMATION Item 24.Financial Statements and Exhibits (a) Financial Statements The financial statements are included in PartB of the Registration Statement. (b) Exhibits Certified Resolution of the Board of Directors of First Security Benefit Life Insurance and Annuity Company of New York authorizing establishment of the Separate Account(c) Not Applicable (a) Distribution Agreement(d) (i) Amendment 1 to Distribution Agreement(i) (ii) Amendment 2 to Distribution Agreement(l) (b) Marketing Organization Agreement(c) (i) Amendment to Marketing Organization Agreement –Anti-Money Laundering Requirement(i) (ii) Amendment to Marketing Organization Agreement – Supervisory Fee(i) (c) Commission Schedule(i) (d) Third Party Sales Agreement(f) (a) Individual Contract (Form FSB 242 (01-07))(i) (b) Individual Contract – Unisex (Form FSB 242 (01-07)U)(i) (c) Credit Enhancement Rider (FormFSB222 (7-02))(d) (d) Return of Premium or Contract Value Death Benefit Rider (FormFSB244(1-07))(i) (e) TSA Endorsement (Form FSB202R2-97)(a) (f) IRA Endorsement (Form FSB203R2-97)(a) (g) Roth IRA Endorsement (Form FSB206 11-97)(b) (5) (a) Individual Application (Form FSB 243(6-07))(q) (b) Application Supplement (Form FSB (6-07))(q) (c) Application Supplement (Form FSB (6-07))(q) (a) Declaration and Certificate of Incorporation of First Security Benefit Life Insurance and Annuity Company of New York(e) (b) Bylaws of First Security Benefit Life Insurance and Annuity Company of New York(e) (i) Amended & Restated Article IX of First Security Benefit Life Insurance and Annuity Company of New York’s Bylaws(o) Not Applicable (a) Participation Agreement – AIM (f) (i) Amendment Nos. 1 and 2(f) (ii) Amendment No. 3(i) (b) Participation Agreement – Dreyfus(g) (i) Amendment No. 1(i) (c) Participation Agreement – Federated(f) (i) Amendment No. 1(f) (d) Participation Agreement – Fidelity(n) (e) Participation Agreement – Neuberger Berman(f) (i) Amendment Nos. 1 and 2(f) (f) Participation Agreement – Oppenheimer(m) (g)Participation Agreement – PIMCO(g) (i) Amendment No. 1(g) (ii) Amendment No. 2(i) (iii) Amendment No. 3(i) (h)Participation Agreement – Potomac(i) (i) Amendment No. 1(i) (ii) Amendment No. 2(i) (i) Participation Agreement – Rydex(r) (j) Participation Agreement – Van Kampen(h) (i) Amendment No. 1(i) (k) Information Sharing Agreement – AIM(j) (l) Information Sharing Agreement – Dreyfus(j) (m) Information Sharing Agreement – Federated(k) (n) Information Sharing Agreement – Fidelity(k) (o) Information Sharing Agreement – Neuberger Berman(j) (p) Information Sharing Agreement – Oppenheimer(j) (q) Information Sharing Agreement – PIMCO(j) (r) Information Sharing Agreement – Potomac(k) (s) Information Sharing Agreement – Rydex(j) (t) Information Sharing Agreement – Van Kampen(j) (u) Information Sharing Agreement – Wells Fargo(k) (v) Participation Agreement – Franklin/Templeton Distributors, Inc.(p) (w) Information Sharing Agreement - Franklin/Templeton Distributors, Inc.(p) Opinion of Counsel(i) Consent of Independent Registered Public Accounting Firm (to be filed by amendment) Not Applicable Not Applicable Powers of Attorney of HowardR. Fricke, John F. Frye, John F. Guyot, MichaelP. Kiley, JamesF. Mullery, DouglasG. Wolff, Wayne S. Diviney, Stephen R. Herbert, and Katherine P. White(s) (a) Incorporated herein by reference to the Exhibits filed with the T.Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York Post-Effective Amendment No.5 under the Securities Act of 1933 and Amendment No.8 under the Investment Company Act of 1940, File No.33-83240 (filed April30, 1998). (b) Incorporated herein by reference to the Exhibits filed with Registration Statement No.33-83240 (filed May1, 2000). (c) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-89236 (filed May28, 2002). (d) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-89236 (filed July19, 2002). (e) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 033-83240 (filed April28, 2006). (f) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-89236 (filed April28, 2006). (g) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-120600 (filed November18, 2004). (h) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-120600 (filed April28, 2006). (i) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-142084 (filed April13, 2007). (j) Incorporated herein by reference to Exhibits filed with Registration Statement No. 33-85592 (filed April27, 2007). (k) Incorporated herein by reference to Exhibits filed with Registration Statement No. 333-89236 (filed April27, 2007). (l) Incorporated herein by reference to Exhibits filed with Registration Statement No. 333-142084 (filed July 26, 2007). (m) Incorporated herein by reference to Exhibits filed with Registration Statement No. 333-118136 (filed April 28, 2008). (n) Incorporated herein by reference to Exhibits filed with Registration Statement No. 333-89236 (filed April 28, 2008). (o) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-120600 (filed April 28, 2008). (p) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-120600 (filed April 30, 2009). (q) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-142084 (filed April 30, 2009). (r) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-120600 (filed April 30, 2010). (s) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-142084 (filed January 10, 2011). Item 25. Directors and Officers of the Depositor Name and Principal BusinessAddress Positions and Offices with Depositor Howard R. Fricke* Chairman of the Board, CEO, President, and Director Peggy S. Avey 800 Westchester Ave., Suite 641 N Rye Brook, New York 10573 Assistant Vice President, Chief Administrative Officer, and Assistant Secretary Douglass G. Wolff* Vice President and Director James F. Mullery* Vice President and Director John F. Guyot* Vice President, General Counsel, Secretary, and Director John F. Frye* Vice President and Chief Financial Officer, Treasurer and Director MichaelP. Kiley* Director Roger S. Offermann* Vice President and Lead Actuary Chris Swickard* Associate General Counsel Wayne S. Diviney 9496 Bay Front Drive Norfolk, VA 23518 Director Stephen A. Crane 480 Park Avenue New York, NY 10022 Director Stephen R. Herbert 1100 Summer Street Stamford, CT 06905 Director Katherine P. White 1035 5th Avenue, Apt. 14D New York, NY 10028 Director Jeanne R. Slusher* Assistant Vice President and Auditor Amy J. Lee* Associate General Counsel Carmen R. Hill* Chief Compliance Officer *Located at One Security Benefit Place, Topeka, Kansas 66636. Item 26.Persons Controlled by or Under Common Control with the Depositor or Registrant The Depositor, First Security Benefit Life Insurance and Annuity Company of New York, is indirectly controlled by Sammons Enterprises, Inc.The Registrant is a segregated asset account of First Security Benefit Life Insurance and Annuity Company of New York.Shares of Sammons Enterprises, Inc. are held by GreatBanc Trust Company, as Trustee of the Sammons Enterprises, Inc. Employee Stock Ownership Trust (ESOT). Other companies directly or indirectly controlled by Sammons Enterprises, Inc. (SEI), as of December 31, 2010, are: Name Jurisdiction Percent Of Voting Securities Owned 1900 Capital Inc. Delaware 100% by CISI Advisor Research Center, Inc. Maryland 100% by RFSL B/D Ops, LLC Delaware 33% by SSI Briggs Construction Equipment, Inc. Delaware 100% by CISI Briggs Equipment Mexico, Inc. (BEMI) Delaware 100% by BEI Briggs Equipment UK Limited United Kingdom 100% by BII Briggs Equipment, Inc.(BEI) Delaware 100% by CISI Briggs Equipment, S.A. de C.V. (BESA) Mexico 99% by BEI 1% by BEMI Briggs International, Inc. (BII) Delaware 100% by CISI Cathedral Hill Hotel, Inc. Delaware 100% by CISI Consolidated Investment Services, Inc. (CISI) Nevada 100% by SEI Controladora Briggs de Mexico, S. de R.L. de C.V Mexico 99% by BEI 1% by BEMI Crestpark LP, Inc. Delaware 100% by CISI Environment Plastic Solutions, Inc. Delaware 100% by CISI First Security Benefit Life Insurance and Annuity Company of New York New York 100% by SBC Forklift Operations de Mexico, S.A. de C.V. Mexico 99% by Controladora 1% by BEMI GBH Venture Co., Inc. Delaware 100% by CISI Gila Bend Power Partners,L.L.C. Delaware 50% by SPDI GLAC Holdings, LLC (GLACHL) Delaware 100% byGPFTHL GP Holdco, LLC (GHL) Delaware 100% by GPL GPFT Holdco, LLC (GPFTHL) Delaware 100% by GHL GPI Ventures LLC Delaware 100% by GPIRI Guggenheim Capital, LLC (GCL) Delaware 41% by SAI Guggenheim Insurance Holdco, LLC (GIHL) Delaware 100%by GPFTHL Guggenheim Insurance Services, LLC Delaware 100% by GIHL Guggenheim Investment Management Holdings, LLC (GIMHL) Delaware 100% by GPFTHL Guggenheim Investment Management, LLC Delaware 100% by GIMHL Guggenheim Knights of Security, LLC (GKSL) Delaware 100% by GPL Guggenheim Life and Annuity Company Delaware 100% by GLACHL Guggenheim Partners, LLC (GPL) Delaware 100% by GCL Guggenheim SBC Holdings, LLC (GSHL) Delaware 100% voting (no ownership) by GKSL Herakles Investments, Inc. (HII) Delaware 100% by CISI Mexicolift Servicios de Personal, S. de R.L. de C.V. Mexico 99% by Controladora 1% by BEMI MH Imports, Inc. Delaware 100% by CISI Midland National Life Insurance Company (MNL) Iowa 100% by SFG MNL Reinsurance Company Iowa 100% by MNL Montacargas Yale de Mexico, S.A. de C.V. (YALESA) Mexico 99% by BEI 1% by BEMI Mykonos 6420 LP Texas 85% by MH Imports, Inc. North American Company for Life and Health Insurance (NACOLAH) Iowa 100% by SFG Opus 5949 LLC Texas 75% by Sammons VPC, Inc. Otter, Inc. Oklahoma 100% by CISI Parkway Mortgage, Inc. Delaware 100% by CISI Rydex Distributors, LLC Kansas 100% by RHL Rydex Fund Services, LLC (RFSL) Kansas 100% by RHL Rydex Holdings, LLC (RHL) Kansas 100% by SBAM Rydex Specialized Products, LLC Delaware 100% by SIL SAGE Assets, Inc. (SAI) Delaware 100% by CISI Sammons BW, Inc Delaware 100% by SDHI Sammons Capital, Inc. Delaware 100% by SEI Sammons Corporation Delaware 100% by CISI Sammons Distribution Holdings, Inc. (SDHI) Delaware 100% by CISI Sammons Financial Group, Inc. (SFG) Delaware 100% by CISI Sammons Income Properties, Inc. Delaware 100% by CISI Sammons Power Development, Inc.(SPDI) Delaware 100% by CISI Sammons Realty Corporation (SRC) Delaware 100% by CISI Sammons Securities Company, L.L.C. Delaware 67% by SSI Sammons Securities, Inc. (SSI) Delaware 100% by SFG Sammons VPC, Inc. Delaware 100% by SDHI se2, inc. Kansas 100% by SBC Security Benefit Academy, Inc. Kansas 100% by SBC Security Benefit Asset Management Holdings, LLC (SBAM) Kansas 100% by SBC Security Benefit Corporation (SBC) Kansas 100% by GSHL Security Benefit Life Insurance Company (SBL) Kansas 100% by SBC Security Distributors, Inc. Kansas 100% by SBL Security Financial Resources, Inc. Kansas 100% by SBC Security Investors, LLC (SIL) Kansas 100% by RHL SFG Reinsurance Company South Carolina 100% by MNL Sponsor Investments, L.L.C. Texas 75% by HII SRI Ventures LLC Delaware 99% by SRC The Grove Park Inn Resort, Inc.(GPIRI) Delaware 100% by CISI First Security Benefit Life Insurance and Annuity Company of New York is also the depositor of the following separate account(s): Variable Annuity Account B and T.Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York. Item 27.Number of Contract Owners As of February 28, 2011 there were 436 owners of Qualified Contracts and 314 owners of Non-Qualified Contracts issued under Variable Annuity AccountA. Item 28. Indemnification The bylaws of First Security Benefit Life Insurance and Annuity Company of New York provide that the Company shall, to the extend authorized by the laws of the State of New York, indemnify officers and directors for certain liabilities threatened or incurred in connection with such person’s capacity as director or officer. Insofar as indemnification for a liability arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Depositor has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Depositor will, unless in the opinion of its counsel the matter has been settled by a controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriters (a)(1) Security Distributors, Inc. (“SDI”) acts as principal underwriter of the Contracts issued under Variable Annuity AccountA, which includes AdvisorDesigns Variable Annuity. (a)(2) SDI also acts as principal underwriter for: Variable Annuity AccountB (SecureDesigns Variable Annuity) Variable Annuity Account B (AdvanceDesigns Variable Annuity) (a)(3) In addition, SDI acts as principal underwriter for the following separate accounts of Security Benefit Life Insurance Company: SBL Variable Annuity Account I SBL Variable Annuity Account III SBL Variable Annuity Account IV Security Varilife Separate Account (Security Elite Benefit) Security Varilife Separate Account (Security Varilife) SBL Variable Life Insurance Account (Varilife) Variable Annuity Account IX Account XVI Parkstone Advantage Variable Annuity Variflex Separate Account (Variflex) Variflex Separate Account (Variflex ES) Variable Annuity Account VIII (Variflex Extra Credit) Variable Annuity Account VIII (Variflex LS) Variable Annuity Account VIII (Variflex Signature) Variable Annuity Account XI (Scarborough Advantage Variable Annuity) SBL Variable Annuity Account XIV (AdvisorDesigns Variable Annuity) SBL Variable Annuity Account XIV (AEA Variable Annuity) SBL Variable Annuity Account XIV (AdvanceDesigns Variable Annuity) SBL Variable Annuity Account XIV (EliteDesigns Variable Annuity) SBL Variable Annuity Account XIV (NEA Valuebuilder) SBL Variable Annuity Account XIV (NEA Valuebuilder Retirement Income Director Variable Annuity) SBL Variable Annuity Account XIV (SecureDesigns Variable Annuity) SBL Variable Annuity Account XIV (Security Benefit Advisor Variable Annuity) SBL Variable Annuity Account XVII (Classic Strategies Variable Annuity) SBL Variable Annuity Account XVII (ThirdFed Variable Annuity) (a)(4) SDI acts as principal underwriter for the following mutual funds: SBL Fund (a)(5) SDI acts as principal underwriter for the following Nationwide Life Insurance Company Separate Accounts: Nationwide Multi-Flex Variable Account Nationwide Variable Account 9 (b) Name and Principal Business Address* Position and Offices with Underwriter Mark J. Carr President and Director James R. Schmank Vice President and Director Julie Jacques Treasurer Amy J. Lee Secretary and Chief Compliance Officer Christopher D. Swickard Assistant Secretary Carmen R. Hill Assistant Vice President Richard Wells Director *For all persons listed, the principal business address is One Security Benefit Place, Topeka, Kansas 66636-0001 (c) Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemption Brokerage Commissions OtherCompensation Security Distributors, Inc. $[] 1 $[] 2 $0 N/A 1 FSBL pays commissions to selling broker-dealers through SDI.This is the amount paid to SDI in connection with all Contracts sold through the Separate Account.SDI passes through to the selling broker-dealers all such amounts. 2 A contingent deferred sales charge may be assessed on a full or partial withdrawal from the Contract.This is the amount of contingent deferred sales charge assessed in connection with all withdrawals from all contracts in the Separate Account, all of which is passed through to FSBL. Item 30.Location of Accounts and Records All accounts and records required to be maintained by Section 31(a) of the 1940 Act and the rules under it are maintained by First Security Benefit Life Insurance and Annuity Company of NewYork at its home office – 800 Westchester Ave., Suite 641 N, Rye Brook, New York10573, and at its administrative office – One Security Benefit Place, Topeka, Kansas 66636-0001. Item 31.Management Services All management contracts are discussed in Part A or Part B. Item 32.Undertakings (a) Registrant undertakes that it will file a post-effective amendment to this Registration Statement as frequently as necessary to ensure that the audited financial statements in the Registration Statement are never more than sixteen (16) months old for so long as payments under the Contract may be accepted. (b) Registrant undertakes that it will include as part of the variable annuity contract application a space that an applicant can check to request a Statement of Additional Information. (c) Registrant undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request to First Security Benefit Life Insurance and Annuity Company of New York at the address or phone number listed in the prospectus. (d) Depositor represents that the fees and charges deducted under the Contract, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by the Depositor. (e) Depositor represents that it is relying upon American Council of Life Insurance, SEC No-Action Letter, [1988-1989 Transfer Binder] Fed. Sec. L. Rep. (CCH) 78,904 (Nov.28, 1988), and that it has complied with the provisions of paragraphs(1)-(4) of such no-action letter which are incorporated herein by reference. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and that it has caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf, in the City of Topeka, and State of Kansas on this 31st day of March, 2011. FIRST SECURITY BENEFIT LIFE INSURANCE ANDANNUITY COMPANY OF NEW YORK (THE DEPOSITOR) VARIABLE ANNUITY ACCOUNT A (THE REGISTRANT) By: * Howard R. Fricke, Chairman of the Board, President, Director, and ChiefExecutive Officer As required by the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed by the following persons in the capacities indicated on March 31, 2011. SIGNATURES AND TITLES By: * Howard R. Fricke, Chairman of the Board, Chief Executive Officer, President and Director By: * John F. Frye, Vice President, Chief Financial Officer, Treasurer, and Director (chief accounting officer) By: * John F. Guyot, Vice President, General Counsel, Secretary, and Director By: * MichaelP. Kiley, Director By: * JamesF. Mullery, Director By: * DouglasG. Wolff, Director * By: /s/ Chris Swickard Chris Swickard, as Attorney-in-Fact
